Title: From Thomas Jefferson to De Pio, 21 July 1785
From: Jefferson, Thomas
To: Pio, Chevalier de



21. Juillet. 1785.

Monsr. Jefferson a l’honneur de souhaiter le bonjour à Monsr. de Pio. Les denrées que les Etats Unis d’Amerique exportent en quantité sont le riz, l’indigo, le goudron, le tabac, le blé, le chanvre, la potasse, les poissons salés, et les bois de construction. Les marchandises que les habitants des Etats unis prendront en echange seront les vins, les eaux de vie, l’huile, les fruits secs et confits, les soies, les manufactures de toute espece, et surtout les fabriques de laine, de coton, de lin, de fer et des autres metaux. On ne verra point, ou que tres peu, de batimens Americains dans la Mediterranée jusques à ce que nous aurons fait des arrangemens avec les barbaresques, mais, cela fait, nous y commercerons beaucoup, comme nous avons toujours fait avant la revolution sous pavillon Anglois.
